Exhibit 10.1

EXECUTION VERSION

Lumentum Holdings Inc.

0.250% Convertible Senior Notes due 2024

 

 

Purchase Agreement

March 2, 2017

Goldman, Sachs & Co.,

As representative of the several Purchasers

named in Schedule I hereto,

200 West Street,

New York, New York 10282-2198.

Ladies and Gentlemen:

Lumentum Holdings Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to the Purchasers named in Schedule I hereto
(the “Purchasers”), for whom Goldman, Sachs & Co. is acting as representative
(the “Representative”), an aggregate of $400,000,000 principal amount of the
0.250% Convertible Senior Notes due 2024 (the “Firm Securities”), and, at the
election of the Representative on behalf of the Purchasers, up to an aggregate
of $50,000,000 additional aggregate principal amount of such 0.250% Convertible
Senior Notes due 2024, solely to cover over-allotments (the “Optional
Securities”). The Firm Securities and any Optional Securities that the
Purchasers elect to purchase pursuant to Section 2 hereof are herein
collectively called the “Securities”. The Securities will be convertible at the
Company’s election into cash, shares of common stock of the Company, par value
$0.001 per share (“Stock”), or a combination of cash and Stock,

 

1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:

 

  (a)

A preliminary offering circular, dated March 2, 2017 (the “Preliminary Offering
Circular”) and an offering circular, dated March 2, 2017 (the “Offering
Circular”), have been prepared in connection with the offering of the Securities
and the Stock, if any, issuable upon conversion thereof. The Preliminary
Offering Circular, as amended and supplemented immediately prior to the
Applicable Time (as defined in Section 1(b)), is hereinafter referred to as the
“Pricing Circular”. Any reference to the Preliminary Offering Circular, the
Pricing Circular or the Offering Circular shall be deemed to refer to and
include all documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of such circular and incorporated by reference therein and any
reference to the Preliminary Offering Circular or the Offering Circular, as the
case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Circular or the Offering Circular, as the case may be, and
prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities;



--------------------------------------------------------------------------------

  and all documents filed under the Exchange Act and so deemed to be included in
the Preliminary Offering Circular, the Pricing Circular or the Offering
Circular, as the case may be, or any amendment or supplement thereto are
hereinafter called the “Exchange Act Reports” (provided that where only sections
of such documents are specifically incorporated by reference, only such sections
shall be considered to be part of the “Exchange Act Reports”). The Exchange Act
Reports, when they were or are filed with the Commission, conformed or will
conform in all material respects to the applicable requirements of the Exchange
Act and the applicable rules and regulations of the Commission thereunder; and
no such documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule II(a)
hereof. The Preliminary Offering Circular or the Offering Circular and any
amendments or supplements thereto did not and will not, as of their respective
dates, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through the Representative expressly for
use therein;

 

  (b) For the purposes of this Agreement, the “Applicable Time” is 6:00 p.m.
(Eastern time) on the date of this Agreement; the Pricing Circular as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto and each Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(d) hereto does not conflict
with the information contained in the Pricing Circular or the Offering Circular
and each such Company Supplemental Disclosure Document and Permitted General
Solicitation Material, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in
the Pricing Disclosure Package or in a Company Supplemental Disclosure Document
or Permitted General Solicitation Material in reliance upon and in conformity
with information furnished in writing to the Company by a Purchaser through the
Representative expressly for use therein;

 

  (c)

Neither the Company nor any of its subsidiaries has sustained since the date of
the latest audited financial statements incorporated by reference in the Pricing
Circular any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Circular; and, since the
respective dates as of which information is given or incorporated by reference
in the Pricing Circular, there has not been any change in the capital stock
(other than as a result of (x) the exercise of stock options, the vesting of
restricted stock or restricted stock units or the granting of stock options,
restricted stock or restricted stock units in the ordinary course of business
pursuant to the Company’s stock plans that are described in the Pricing
Circular,

 

2



--------------------------------------------------------------------------------

  (y) the repurchase of Stock which were issued pursuant to the early exercise
of stock options by option holders or restricted stock awards issued pursuant to
the Company’s stock plans that are described in the Pricing Circular or (z) the
issuance of Stock upon the conversion or exchange of convertible or exchangeable
securities outstanding as of, the date of this Agreement and described in the
Pricing Circular) or long-term debt of the Company or any of its subsidiaries or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”), other than, in
each case, as set forth or contemplated in the Pricing Circular;

 

  (d) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Pricing Circular or such as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and, to
the Company’s knowledge, enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries;

 

  (e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, with the corporate power and authority to own its properties and
conduct its business as described in the Pricing Disclosure Package and the
Offering Circular, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
be in good standing in any such jurisdiction would not, individually or in the
aggregate, have a Material Adverse Effect. Each subsidiary of the Company has
been duly incorporated or formed and is validly existing as an entity in good
standing under the laws of its applicable jurisdiction of incorporation or
formation (to the extent such concept of “good standing” is applicable under the
laws of such jurisdiction), with power and authority (corporate and other) to
own its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Circular, and has been duly qualified for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
be in good standing in any such jurisdiction would not, individually or in the
aggregate, have a Material Adverse Effect.

 

  (f)

The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Circular, and all of the issued and
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable; any shares of Stock
initially issuable upon conversion of the Securities (assuming physical
settlement of all conversions) have been duly authorized and reserved for
issuance upon conversion of the Securities and, when issued and delivered in
accordance with the provisions of the Securities and the Indenture referred to
below, will be validly issued, fully paid and non-assessable and will conform in
all material respects to the

 

3



--------------------------------------------------------------------------------

  description of the Stock contained in the Pricing Disclosure Package and the
Offering Circular; and all of the issued and outstanding shares of capital stock
of each subsidiary of the Company have been duly authorized and validly issued,
are fully paid and non-assessable and (except as otherwise set forth in the
Pricing Disclosure Package and the Offering Circular) are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims;

 

  (g) The Securities have been duly authorized by the Company and, when
executed, issued and delivered in accordance with the terms of the indenture to
be dated as of March 8, 2017 (the “Indenture”) between the Company and U.S. Bank
National Association, as Trustee (the “Trustee”), under which they are to be
issued, and delivered and paid for pursuant to this Agreement, will constitute
valid and legally binding obligations of the Company entitled to the benefits
provided by the Indenture, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is considered in a proceeding in equity or at law)(“Enforceability Exceptions”).
The Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions, and entitled to the
benefits provided by the Indenture; and the Securities and the Indenture will
conform in all material respects to the descriptions thereof in the Pricing
Disclosure Package and the Offering Circular;

 

  (h) The Company has all requisite corporate power to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

 

  (i) Prior to the date hereof, the Company has not and to its knowledge, none
of its affiliates acting on its behalf has taken any action which is designed to
or which has constituted or which would reasonably have been expected to cause
or result in stabilization or manipulation of the price of any security of the
Company in connection with the offering of the Securities;

 

  (j)

The issue and sale of the Securities and the compliance by the Company with all
of the provisions of the Securities, the Indenture and this Agreement and the
consummation of the transactions herein and therein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the Certificate of Incorporation or By-laws of the Company or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties, except, with respect to
clauses (i) and (iii), for such conflicts, breaches, violations or defaults as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the

 

4



--------------------------------------------------------------------------------

  Securities or the consummation by the Company of the transactions contemplated
by this Agreement or the Indenture, except for such consents, approvals,
authorizations, orders, registrations or qualifications as have already been
obtained or made or may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the
Purchasers or for the listing of the Stock underlying the Securities on the
NASDAQ Global Market (“NASDAQ”);

 

  (k) Neither the Company nor any of its subsidiaries is (i) in violation of its
Certificate of Incorporation or By-laws or equivalent organizational document,
(ii) in default in the performance or observance of any obligation, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, except, in the case of clause (ii), for such
defaults as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect;

 

  (l) The statements set forth in the Pricing Circular and the Offering Circular
under the captions “Description of Notes” and “Description of Common Stock”,
insofar as they purport to constitute a summary of the terms of the Securities
and the Stock, and under the caption “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, fairly summarize such laws and documents in all material respects;

 

  (m) Other than as set forth in the Pricing Disclosure Package and the Offering
Circular, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property of the
Company or any of its subsidiaries is the subject which, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect; and, to the Company’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others;

 

  (n) When the Securities are issued and delivered pursuant to this Agreement,
the Securities will not be of the same class (within the meaning of Rule 144A
under the Securities Act of 1933, as amended (the “Act”)) as securities which
are listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

 

  (o) The Company is subject to Section 13 or 15(d) of the Exchange Act;

 

  (p) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package, will not be, required to register as an “investment
company”, as such term is defined in the United States Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

  (q) Neither the Company nor any person acting on its behalf (other than the
Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below);

 

  (r)

Within the preceding six months, neither the Company nor any other person acting
on behalf of the Company has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder. The Company will take
reasonable precautions designed to insure

 

5



--------------------------------------------------------------------------------

  that any offer or sale, direct or indirect, in the United States of any
Securities or any substantially similar security issued by the Company, within
six months subsequent to the date on which the distribution of the Securities
has been completed (as notified to the Company by the Representative), is made
under restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States contemplated
by this Agreement as transactions exempt from the registration provisions of the
Act;

 

  (s) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with United States generally accepted accounting
principles. The Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting;

 

  (t) Since the date of the latest audited financial statements incorporated by
reference in the Pricing Circular, there has been no change in the Company’s
internal control over financial reporting that has materially and adversely
affected, or is reasonably likely to materially and adversely affect, the
Company’s internal control over financial reporting;

 

  (u) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that have been designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that information required
to be disclosed by the Company in such reports is accumulated and communicated
to the Company’s management, including its principal executive and principal
financial officers, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure; and such disclosure
controls and procedures are effective;

 

  (v) PricewaterhouseCoopers LLP, which has audited certain financial statements
of the Company and its subsidiaries is an independent registered public
accounting firm as required by the Act and the rules and regulations of the
Commission thereunder;

 

  (w) Deloitte & Touche LLP, which has reviewed certain financial statements of
the Company and its subsidiaries is an independent registered public accounting
firm as required by the Act and the rules and regulations of the Commission
thereunder;

 

  (x) Neither the Company, nor any of its subsidiaries nor any director,
officer, nor, to the knowledge of the Company, any agent, employee,
representative or affiliate or third party acting on behalf of the Company or
any of its subsidiaries has (i) made any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; (iv)
violated or is in violation of any provision of the Bribery Act 2010 of the
United Kingdom; or (v) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment;

 

6



--------------------------------------------------------------------------------

  (y) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with the requirements of applicable
anti-money laundering laws, including, but not limited to, the Bank Secrecy Act
of 1970, as amended by the USA PATRIOT ACT of 2001, and the rules and
regulations promulgated thereunder, and the anti-money laundering laws of the
various jurisdictions in which the Company and its subsidiaries conduct business
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened;

 

  (z) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person, or in
any country or territory, that, at the time of such funding, is the subject or
the target of Sanctions or (ii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as purchaser, advisor, investor or otherwise) of Sanctions;

 

  (aa) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or other person acting on
behalf of the Company or any of its subsidiaries (in connection with the Company
or its subsidiaries) has violated applicable export control laws and
regulations, except for such violations as would not reasonably be expected to
have a Material Adverse Effect, including without limitation the Arms Export
Control Act, the International Traffic in Arms Regulations, the U.S. Export
Administration Act of 1979, as amended, the U.S. International Emergency
Economic Powers Act, and the Export Administration Regulations, and there are no
claims, complaints, charges, investigations or proceedings pending or expected
or, to the knowledge of the Company, threatened between the Company or any of
its subsidiaries and any governmental authority under any applicable export
control laws and regulations. Each of the Company and its subsidiaries have
obtained all of the specific authorizations required by the U.S. Department of
State’s Directorate of Defense Trade Controls and the U.S. Department of
Commerce’s Bureau of Industry and Security, as applicable, to authorize the
provision of services and technical data to non-U.S. persons or the export,
re-export, or transfer of commodities, software, or technical data, except where
the absence of such authorizations would not reasonably be expected to have a
Material Adverse Effect;

 

  (bb)

The Company owns, possesses, or licenses, or can acquire or license on
commercially reasonable terms, all Intellectual Property Rights necessary for
the conduct of the Company’s business as now conducted or as described in the
Pricing Disclosure Package and the Offering Circular to be conducted, except
where the failure to own, possess or license any of the foregoing would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the Pricing Disclosure Package and the Offering Circular or would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) to the knowledge of the Company, there is no infringement,

 

7



--------------------------------------------------------------------------------

  misappropriation or violation by third parties of any such Intellectual
Property Rights; (B) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any such Intellectual Property Rights, and, to the knowledge of
the Company, there are no facts which would form a reasonable basis for any such
claim; (C) the Intellectual Property Rights owned by the Company and, to the
knowledge of the Company, the Intellectual Property Rights licensed to the
Company have not been adjudged invalid or unenforceable, in whole or in part,
and there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property Rights; and (D) there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding or claim by others that the
Company infringes, misappropriates or otherwise violates any Intellectual
Property Rights or other proprietary rights of others, and the Company has not
received any written notice of such claim, and, to the knowledge of the Company,
there are no facts which would form a reasonable basis for any such claim.
“Intellectual Property Rights” shall mean all patents, patent applications,
trade and service marks, trade and service mark registrations and applications,
rights in trade names, copyrights, trade secret rights, and similar proprietary
rights in technology and know-how;

 

  (cc) No material labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, that could be reasonably expected to have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business;

 

  (dd) Except as disclosed in the Pricing Disclosure Package and the Offering
Circular, to the knowledge of the Company, neither the Company nor any of its
subsidiaries is in violation of any statute, any rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “environmental laws”), owns or
operates any real property contaminated with any substance that is subject to
any environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, except where such violation of environmental law,
contamination of real property by a substance subject to any environmental law,
liability for off-site disposal or contamination or claim relating to any
environmental laws would not, individually or in the aggregate, have a Material
Adverse Effect, and, except as disclosed in the Pricing Disclosure Package, the
Company is not aware of any pending investigation which might lead to such a
claim;

 

  (ee) The Company has filed all necessary U.S. federal, state and foreign
income, property and franchise tax returns or have requested extensions thereof
(except where the failure to file would not, individually or in the aggregate,
have a Material Adverse Effect) and has paid all taxes shown as due and payable
by such returns and, if due and payable, any related or similar assessment, fine
or penalty levied against the Company, except for cases in which the failure to
file or pay such taxes, assessments, fines or penalties would not, individually
or in the aggregate, have a Material Adverse Effect or except as may be being
contested in good faith and by appropriate proceedings. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
in respect of all federal, state and foreign income, property and franchise
taxes for all periods as to which the tax liability of the Company has not been
finally determined; and

 

8



--------------------------------------------------------------------------------

  (ff) The Company carries, or is covered by, insurance in such amounts and
covering such risks as is customary for companies of a similar size and scope
engaged in similar businesses in similar industries. The Company has no reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from other insurers
as may be necessary to continue its business. All policies of insurance owned by
the Company are, to the Company’s knowledge, in full force and effect and the
Company is in compliance in all material respects with the terms of such
policies. The Company has not received written notice from any insurer, agent of
such insurer or the broker of the Company that any material capital improvements
or any other material expenditures (other than premium payments) are required or
necessary to be made in order to continue such insurance.

 

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
98.375% of the principal amount thereof, plus accrued interest from March 8,
2017 to the applicable Time of Delivery hereunder, if any, the aggregate
principal amount of Securities set forth opposite the name of such Purchaser in
Schedule I hereto, and (b) in the event and to the extent that the
Representative on behalf of the Purchasers shall exercise the election to
purchase Optional Securities solely to cover over-allotments as provided below,
the Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees to purchase from the Company, at the same purchase price set
forth in clause (a) of this Section 2, plus accrued and unpaid interest from
March 8, 2017 to the applicable Time of Delivery hereunder, if any, that portion
of the aggregate principal amount of the Optional Securities as to which such
election shall have been exercised (to be adjusted by the Representative so as
to eliminate fractions of $1,000), determined by multiplying such aggregate
principal amount of Optional Securities by a fraction, the numerator of which is
the maximum aggregate principal amount of Optional Securities that such
Purchaser is entitled to purchase as set forth opposite the name of such
Purchaser in Schedule I hereto and the denominator of which is the maximum
aggregate principal amount of Optional Securities that all the Purchasers are
entitled to purchase hereunder.

The Company hereby grants to the Purchasers the right to purchase at their
election up to $50,000,000 in aggregate principal amount of the Optional
Securities, solely to cover over-allotments, at the purchase price (plus accrued
and unpaid interest, if any) set forth in clause (b) of the first paragraph of
this Section 2. Any such election to purchase Optional Securities may be
exercised only by written notice from the Representative on behalf of the
Purchasers to the Company, given within a period of 30 calendar days from the
date of this Agreement, setting forth the aggregate principal amount of Optional
Securities to be purchased and the date on which such Optional Securities are to
be delivered, as determined by the Representative but in no event earlier than
the First Time of Delivery (as defined in Section 4 hereof) or, unless the
Representative on behalf of the Purchasers and the Company otherwise agree in
writing, earlier than three or later than ten New York Business Days after the
date of such notice. “New York Business Day” shall mean each Monday, Tuesday,
Wednesday, Thursday and Friday which is not a day on which banking institutions
in New York are generally authorized or obligated by law or executive order to
close.

 

9



--------------------------------------------------------------------------------

3. Upon the authorization by the Representative of the release of the
Securities, the several Purchasers propose to offer the Securities for sale upon
the terms and conditions set forth in this Agreement and the Offering Circular
and each Purchaser, acting severally and not jointly, hereby represents and
warrants to, and agrees with the Company that:

 

  (a) it will sell the Securities only to persons whom it reasonably believes
are “qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A
under the Act in transactions meeting the requirements of Rule 144A;

 

  (b) it is a QIB within the meaning of Rule 144A under the Act; and

 

  (c) Other than with the prior consent of the Company and the Representative,
or as otherwise permitted pursuant to Section 6(a)(ii) hereof, neither it nor
any of its affiliates or any other person acting on its or their behalf will
solicit offers for, or offer or sell, the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act.

 

4.    (a)    The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to the Representative., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor (plus
accrued and unpaid interest, if any) by wire transfer in Federal (same day)
funds, by causing DTC to credit the Securities to the account of the
Representative at DTC. The Company will cause the certificates representing the
Securities to be made available to the Representative for checking at least
twenty-four hours prior to the applicable Time of Delivery (as defined below) at
the office of Latham & Watkins LLP: 885 Third Avenue, New York, New York 10022
(the “Closing Location”). The time and date of such delivery and payment shall
be, with respect to the Firm Securities, 9:30 a.m., New York City time, on
March 8, 2017 or such other time and date as the Representative and the Company
may agree upon in writing, and, with respect to the Optional Securities, 9:30
a.m., New York City time, on the date specified by the Representative in the
written notice given by the Representative of the Purchasers’ election to
purchase such Optional Securities, or such other time and dates as the
Representative and the Company may agree upon in writing, provided, however,
that such delivery date must be at least three New York Business Days after such
written notice is given and may not be earlier than the First Time of Delivery
(as defined below) nor later than ten New York Business Days after the date of
such notice; provided further, that solely with respect to an Optional
Securities written notice that is delivered prior to the First Time of Delivery,
the related Time of Delivery (as defined below) must be at least one New York
Business Day after the written notice is given. Such time and date for delivery
of the Firm Securities is herein called the “First Time of Delivery,” any such
time and date for delivery of the Optional Securities, if not the First Time of
Delivery, is herein called a “Subsequent Time of Delivery,” and each such time
and date for delivery is herein called a “Time of Delivery.”

 

  (b)

The documents to be delivered at each Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(k) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office

 

10



--------------------------------------------------------------------------------

  of DTC (or its designated custodian), all at such Time of Delivery. A meeting
will be held at the Closing Location at 4:00 p.m., New York City time, on the
New York Business Day next preceding such Time of Delivery, at which meeting the
final drafts of the documents to be delivered pursuant to the preceding sentence
will be available for review by the parties hereto.

 

5. The Company agrees with each of the Purchasers:

 

  (a) To prepare the Offering Circular in a form approved by the Representative;
to make no amendment or any supplement to the Offering Circular which shall be
disapproved by the Representative promptly after reasonable notice thereof; and
to furnish the Representative with copies thereof;

 

  (b) Promptly from time to time to take such action as the Representative may
reasonably request to qualify the Securities and the Stock issuable upon
conversion of the Securities for offering and sale under the securities laws of
such jurisdictions as the Representative may reasonably request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Securities, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or subject itself to taxation in such
jurisdiction in which it was not otherwise subject to taxation as a foreign
corporation;

 

  (c) To furnish the Purchasers with written and electronic copies of the
Offering Circular and any amendment or supplement thereto in such quantities as
the Representative may from time to time reasonably request, and if, at any time
prior to the completion of the distribution of the Securities, any event shall
have occurred as a result of which the Offering Circular as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Circular is delivered, not misleading, or, if for any other reason it shall be
necessary during such same period to amend or supplement the Offering Circular,
to notify the Representative and upon the request of the Representative to
prepare and furnish without charge to each Purchaser and to any dealer in
securities (whose name and address the Purchasers shall furnish to the Company)
as many written and electronic copies as the Representative may from time to
time reasonably request of an amended Offering Circular or a supplement to the
Offering Circular which will correct such statement or omission or effect such
compliance;

 

  (d)

During the period beginning from the date hereof and continuing until the date
that is 90 days after the date of the Offering Circular, without the prior
written consent of the Representative, not to (i) offer, issue, sell, contract
to sell, pledge, grant any option to purchase, make any short sale or otherwise
transfer or dispose of, directly or indirectly, including but not limited to any
securities that are convertible into or exchangeable for, or that represent the
right to receive, Stock or any such substantially similar securities, or
publicly disclose the intention to make any offer, sale, pledge, disposition or
filing, (ii) enter into any swap or other agreement that transfers, in whole or
in part, any of the economic consequences of ownership of the Stock or any such
other securities, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Stock or such other securities, in cash or
otherwise, or (iii) file with the Commission a registration statement under the
Act relating to any securities of the Company that are substantially similar to
the

 

11



--------------------------------------------------------------------------------

  Securities or the Stock; provided that the foregoing restrictions shall not
apply to (1) the Securities to be sold hereunder and the issuance of any Stock
upon the conversion of the Securities, (2) the issuance by the Company of Stock
upon the exercise of an option or warrant, the settlement of restricted stock or
restricted stock units or the conversion of a security outstanding on the date
hereof, provided that such option, warrant, restricted stock restricted stock
unit, or security is identified in the Pricing Circular, (3) the issuance by the
Company (or the receipt by any officer or director) of Stock or other securities
convertible into or exercisable or exchangeable for, or that represent the right
to receive, Stock pursuant to the Company’s stock option plans existing on the
date of this Agreement, (4) the filing of any registration statement on Form S-8
relating to securities granted or to be granted pursuant to the Company’s stock
option plans existing on the date of this Agreement or any assumed employee
benefit plan contemplated by clause 5, (5) the entry into an agreement providing
for the issuance by the Company of Stock or any security convertible into or
exercisable for, or that represents the right to receive, Stock in connection
with the acquisition by the Company or any of its subsidiaries of the
securities, business, technology, property or other assets of another person or
entity or pursuant to an employee benefit plan assumed by the Company in
connection with such acquisition, and the issuance of any such securities
pursuant to any such agreement, (6) the entry into an agreement providing for
the issuance of Stock or any security convertible into or exercisable for, or
that represents the right to receive, Stock in connection with joint ventures,
commercial relationships or other strategic transactions, and the issuance of
any such securities pursuant to any such agreement; provided that in the case of
clauses (5) and (6), the aggregate number of Stock that the Company may sell or
issue or agree to sell or issue pursuant to clauses (5) and (6) shall not exceed
10% of the total number of Stock issued and outstanding immediately following
the completion of the transactions contemplated by this Agreement; provided,
further, that in the case of clauses (4) and (5), any such securities issued
pursuant thereto shall be subject to transfer restrictions substantially similar
to those contained in the lock-up agreements signed by the Company’s executive
officers and directors, and the Company shall enter stop transfer instructions
with the Company’s transfer agent and registrar on such securities, which the
Company agrees it will not waive or amend without the prior written consent of
the Representative;

 

  (e) Not to be or become, at any time prior to the expiration of two years
after the First Time of Delivery, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act;

 

  (f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act,
unless at such time the Securities are “freely tradable” as defined in the
“Description of the Notes” section of the Offering Circular;

 

  (g)

Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal

 

12



--------------------------------------------------------------------------------

  year (beginning with the fiscal quarter ending after the date of the Offering
Circular), to make available to its stockholders consolidated summary financial
information of the Company and its subsidiaries for such quarter in reasonable
detail;

 

  (h) During the period of one year after the Time of Delivery, the Company will
not, and will not permit any of its controlled “affiliates” (as defined in Rule
144 under the Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them (other than
pursuant to a registration statement that has been declared effective under the
Act);

 

  (i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Circular under the caption “Use of Proceeds”;

 

  (j) To reserve and keep available at all times, free of preemptive rights,
Stock for the purpose of enabling the Company to satisfy any obligations to
issue Stock upon conversion of the Securities; and

 

  (k) To use its reasonable best efforts to list, subject to notice of issuance,
the Stock issuable upon conversion of the Securities on the NASDAQ.

6.

 

  (a) (i) The Company represents and agrees that, without the prior consent of
the Representative, it and its affiliates and any other person acting on its or
their behalf (other than the Purchasers, as to which no statement is given) (x)
have not made and will not make any offer relating to the Securities that, if
the offering of the Securities contemplated by this Agreement were conducted as
a public offering pursuant to a registration statement filed under the Act with
the Commission, would constitute an “issuer free writing prospectus,” as defined
in Rule 433 under the Act (any such offer is hereinafter referred to as a
“Company Supplemental Disclosure Document”) other than as listed on Schedule
II(b) and (y) have not solicited and will not solicit offers for, and have not
offered or sold and will not offer or sell, the Securities by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
of Regulation D other than any such solicitation listed on Schedule II(d) (each
such solicitation, a “Permitted General Solicitation”; each written general
solicitation document listed on Schedule II(d), a “Permitted General
Solicitation Material”);

(ii) each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Representative, other than one
or more term sheets relating to the Securities containing customary information
and conveyed to purchasers of securities or any Permitted General Solicitation
Material, it has not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute a “free writing prospectus,” as
defined in Rule 405 under the Act (any such offer (other than any such term
sheets and any Permitted General Solicitation Material), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and

(iii) any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Representative, is listed as
applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively;

 

13



--------------------------------------------------------------------------------

  7. The Company covenants and agrees with the several Purchasers that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
issue of the Securities and the Stock issuable upon conversion of the Securities
(except as otherwise agreed in writing) and all other expenses in connection
with the preparation, printing, reproduction and filing of the Preliminary
Offering Circular and the Offering Circular and any amendments and supplements
thereto and the mailing and delivering of copies thereof to the Purchasers and
dealers; (ii) the cost of printing or producing any Agreement among Purchasers,
this Agreement, the Indenture, the Securities, closing documents (including any
compilations thereof), Permitted General Solicitation Materials and any other
documents in connection with the offering, purchase, sale and delivery of the
Securities; (iii) all expenses in connection with the qualification of the
Securities and the Stock issuable upon conversion of the Securities for offering
and sale under state securities laws as provided in Section 5(b) hereof,
including the fees and disbursements of counsel for the Purchasers in connection
with such qualification and in connection with the Blue Sky and legal investment
surveys (such fees not to exceed $15,000); (iv) any fees charged by securities
rating services for rating the Securities; (v) the cost of preparing the
Securities; (vi) the fees and expenses of the Trustee and any agent of the
Trustee and the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities; (vii) all costs and expenses incurred in
connection with any “road show” presentation to potential purchasers of the
Securities; (viii) any cost incurred in connection with the listing of the Stock
issuable upon conversion of the Securities; and (ix) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Sections 9 and 12 hereof, the
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Securities by them, and
any advertising expenses connected with any offers they may make.

 

8. The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

  (a) Latham & Watkins LLP, counsel for the Purchasers, shall have furnished to
the Representative such opinion or opinions and a customary “negative assurance”
letter, dated the Time of Delivery, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters;

 

  (b) Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for
the Company, shall have furnished to the Representative (i) an opinion, dated
the Time of Delivery, in form and substance satisfactory to you, to the effect
set forth in Annex I hereto and (ii) a negative assurance letter, dated the Time
of Delivery, in form and substance satisfactory to the Representative, to the
effect set forth in Annex II hereto;

 

  (c) On the date of the Offering Circular substantially concurrently with the
execution of this Agreement and also at the Time of Delivery,
PricewaterhouseCoopers LLP shall have furnished to the Representative a
“comfort” letter or letters, dated the respective dates of delivery thereof, in
form and substance reasonably satisfactory to the Representative;

 

14



--------------------------------------------------------------------------------

  (d) On the date of the Offering Circular substantially concurrently with the
execution of this Agreement and also at the Time of Delivery, Deloitte & Touche
LLP shall have furnished to the Representative a “comfort” letter or letters,
dated the respective dates of delivery thereof, in form and substance reasonably
satisfactory to the Representative;

 

  (e) (i) The Company and its subsidiaries, taken as a whole, shall not have
sustained since the date of the latest audited financial statements incorporated
by reference in the Pricing Circular any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Pricing Circular, and
(ii) since the respective dates as of which information is given or incorporated
by reference in the Pricing Circular there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole, otherwise
than as set forth or contemplated in the Pricing Circular, the effect of which,
in any such case described in clause (i) or (ii), is in the judgment of the
Representative so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
delivered at such Time of Delivery on the terms and in the manner contemplated
in this Agreement and in each of the Pricing Disclosure Package and the Offering
Circular;

 

  (f) On or after the Applicable Time, unless at such time the Company has no
debt securities outstanding, (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission in
Section 3(a)(62) of the Exchange Act, and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

  (g) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either Federal
or New York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in the judgment of the Representative
makes it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Offering Circular;

 

  (h) The Stock issuable upon conversion of the Securities shall have been duly
approved for listing on NASDAQ, subject to notice of issuance;

 

  (i) The Company shall have obtained and delivered to the Purchasers executed
copies of a lock-up agreement from directors and executive officers of the
Company listed on Schedule IV hereto, substantially in the form set forth in
Schedule V hereto;

 

15



--------------------------------------------------------------------------------

  (j) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

 

  (k) The Company shall have furnished or caused to be furnished to the
Representative at the Time of Delivery certificates of officers of the Company
satisfactory to the Representative as to the accuracy of the representations and
warranties of the Company herein at and as of such Time of Delivery, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Time of Delivery, as to the matters set forth in subsection
(e) of this Section and as to such other matters as the Representative may
reasonably request.

 



9.

(a)

The Company will indemnify and hold harmless each Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Circular, the Pricing Circular, the
Pricing Disclosure Package, the Offering Circular, or any amendment or
supplement thereto, any Company Supplemental Disclosure Document, any Permitted
General Solicitation Material or arise out of or are based upon the omission or
alleged omission to state therein a material fact necessary to make the
statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Offering Circular, the Pricing
Circular, the Pricing Disclosure Package, the Offering Circular or any amendment
or supplement thereto, any Company Supplemental Disclosure Document or any
Permitted General Solicitation Material, in reliance upon and in conformity with
written information furnished to the Company by any Purchaser through the
Representative expressly for use therein.

 

  (b) Each Purchaser, severally and not jointly, will indemnify and hold
harmless the Company against any losses, claims, damages or liabilities to which
the Company may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Circular, the Pricing
Circular, the Pricing Disclosure Package, the Offering Circular, or any
amendment or supplement thereto, or any Company Supplemental Disclosure
Document, any Permitted General Solicitation Material or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Circular, the Pricing Circular, the Pricing Disclosure Package, the Offering
Circular or any such amendment or supplement, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser through the Representative expressly for use therein; and each
Purchaser will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.

 

16



--------------------------------------------------------------------------------

  (c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection unless and to the extent the indemnifying party has been
materially prejudiced through the forfeiture by the indemnified party of
substantial rights and defenses. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

  (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Circular. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge,

 

17



--------------------------------------------------------------------------------

  access to information and opportunity to correct or prevent such statement or
omission. The Company and the Purchasers agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this subsection (d),
no Purchaser shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities purchased by it pursuant to
this Agreement and distributed to investors were offered to investors exceeds
the amount of any damages which such Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. The Purchasers’ obligations in this subsection (d) to contribute are
several in proportion to their respective purchase obligations and not joint.

 

  (e) The obligations of the Company under this Section 9 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer and director of each Purchaser and
each person, if any, who controls any Purchaser within the meaning of the Act
and each affiliate of each Purchaser; and the obligations of the Purchasers
under this Section 9 shall be in addition to any liability which the respective
Purchasers may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Act.

 

10.

(a)

If any Purchaser shall default in its obligation to purchase the Securities
which it has agreed to purchase hereunder, the Representative may in its
discretion arrange for the Representative or another party or other parties to
purchase such Securities on the terms contained herein at the applicable Time of
Delivery. If within thirty-six hours after such default by any Purchaser the
Representative does not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties reasonably satisfactory to the
Representative to purchase such Securities on such terms. In the event that,
within the respective prescribed periods, the Representative notifies the
Company that the Representative has so arranged for the purchase of such
Securities, or the Company notifies the Representative that it has so arranged
for the purchase of such Securities, the Representative or the Company shall
have the right to postpone such Time of Delivery for a period of not more than
seven days, in order to effect whatever changes may thereby be made necessary in
the Offering Circular, or in any other documents or arrangements, and the
Company agrees to prepare promptly any amendments or supplements to the Offering
Circular which in the opinion of the Representative may thereby be made
necessary. The term “Purchaser” as used in this Agreement shall include any
person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.

 

  (b)

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by the Representative and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased

 

18



--------------------------------------------------------------------------------

  does not exceed one-eleventh of the aggregate principal amount of all the
Securities to be purchased at such Time of Delivery, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder at such
Time of Delivery and, in addition, to require each non-defaulting Purchaser to
purchase its pro rata share (based on the principal amount of Securities which
such Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Purchaser or Purchasers for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Purchaser from liability for
its default.

 

  (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representative and the
Company as provided in subsection (a) above, the aggregate principal amount of
Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities to be purchased at such Time of Delivery,
or if the Company shall not exercise the right described in subsection (b) above
to require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to a Subsequent
Time of Delivery, the obligation of the Purchasers to purchase and of the
Company to sell the Optional Securities) shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Company, except for
the expenses to be borne by the Company and the Purchasers as provided in
Section 7 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.

 

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

 

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through the Representative for all
documented out-of-pocket expenses approved in writing by the Representative,
including fees and disbursements of counsel, reasonably incurred by the
Purchasers in making preparations for the purchase, sale and delivery of the
Securities, but the Company shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

 

13. In all dealings hereunder, the Representative shall act on behalf of each of
the Purchasers, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any Purchaser made or
given by the Representative.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to the Representative at Goldman, Sachs & Co., 200 West Street, New
York, New York 10282-2198, Attention: Registration Department; and if to the
Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Circular, Attention: Secretary;
provided, however, that any notice to a Purchaser pursuant to Section 9 hereof
shall be delivered or sent by mail or facsimile transmission to such Purchaser
at its address set forth in its Purchasers’ Questionnaire, which address will be
supplied to the Company by the Representative upon request. Any such statements,
requests, notices or agreements shall take effect upon receipt thereof.

 

19



--------------------------------------------------------------------------------

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

 

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

 

15. Time shall be of the essence of this Agreement.

 

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchasers, or any of them, have rendered advisory services
of any nature or respect, or owe a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

 

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

19. The Company and each of the Purchasers hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

20



--------------------------------------------------------------------------------

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means U.S. federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us one counterpart hereof, and upon the acceptance hereof by the
Representative, on behalf of each of the Purchasers, this letter and such
acceptance hereof shall constitute a binding agreement among each of the
Purchasers and the Company. It is understood that your acceptance of this letter
on behalf of each of the Purchasers is pursuant to the authority set forth in a
form of Agreement among Purchasers, the form of which shall be submitted to the
Company for examination upon request, but without warranty on your part as to
the authority of the signers thereof.

[Signature page follows]

 

21



--------------------------------------------------------------------------------

Very truly yours, Lumentum Holdings Inc. By:  

/s/ Aaron Tachibana

  Name:   Aaron Tachibana   Title:   Chief Financial Officer

 

22



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

Goldman, Sachs & Co. By:  

/s/ Daniel Young

  (Goldman, Sachs & Co.)   Name:   Daniel Young   Title:   Managing Director

On behalf of each of the Purchasers

 

23



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal
Amount of
Securities
to be
Purchased  

Goldman, Sachs & Co.

   $ 360,000,000  

Stifel, Nicolaus & Company, Incorporated

   $ 40,000,000     

 

 

 

Total

   $ 400,000,000     

 

 

 

 

24



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference: None

 

(b) Company Supplemental Disclosure Documents:

Term Sheet setting forth the final terms of the Securities, substantially in the
form attached hereto as Schedule III

 

(c) Purchaser Supplemental Disclosure Documents: None

 

(d) Permitted General Solicitation Materials:

None

 

25



--------------------------------------------------------------------------------

SCHEDULE III

[Term Sheet]

Separately circulated

 

26



--------------------------------------------------------------------------------

SCHEDULE IV

 

Directors

  

Non-Director Officers

Alan Lowe    Aaron Tachibana Hal Covert    Judy Hamel Penny Herscher    Jason
Reinhardt Marty Kaplan    Vince Retort Brian Lillie    Samuel Thomas   



--------------------------------------------------------------------------------

SCHEDULE V

Lumentum Holdings Inc.

Lock-Up Agreement

March [ ● ], 2017

Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

Re: Lumentum Holdings Inc. - Lock-Up Agreement

Ladies and Gentlemen:

The undersigned understands that you, as representative (the “Representative”),
propose to enter into a Purchase Agreement on behalf of the several Purchasers
(collectively, the “Purchasers”) to be named in Schedule I to such agreement
(the “Purchase Agreement”) with Lumentum Holdings Inc., a Delaware corporation
(the “Company”), providing for the placement (the “Placement”) of the Company’s
Convertible Senior Notes due 2024 (the “Securities”) in a transaction not
requiring registration under the Securities Act of 1933, as amended. The
Securities will be convertible into common stock, par value $0.001 per share, of
the Company (the “Shares”), cash or other securities or property (or any
combination thereof).

In consideration of the agreement by the Purchasers to offer and sell the
Securities, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date hereof and continuing to and including the
date 90 days after the date of the Purchase Agreement (the “Lock-Up Period”),
the undersigned will not offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any Shares, or any
options or warrants to purchase any Shares, or any securities convertible into,
exchangeable for or that represent the right to receive Shares, whether now
owned or hereinafter acquired, owned directly by the undersigned (collectively
the “Undersigned’s Shares”).

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such Shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust for the direct or indirect benefit of the undersigned or the



--------------------------------------------------------------------------------

immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value,
(iii) by will or intestacy or by operation of law, such as pursuant to a
domestic order, divorce settlement or similar order, provided that the
transferee thereof agrees to be bound in writing by the restrictions set forth
herein, (iv) pursuant to any written trading plan meeting the requirements of
Rule 10b5-1 (a “10b5-1 Trading Plan”) under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that is existing on the date hereof, (v) in
connection with the sale of the Undersigned’s Shares acquired in open market
transactions after the consummation of the Placement, provided that no filing
with the Securities Exchange Commission with respect to such sale, reporting a
reduction in beneficial ownership of Shares or otherwise reporting such sale,
will be required or will be voluntarily made during the Lockup Period, (vi) if
(a) the undersigned is an employee of the Company as of the date of transfer and
(b) to the extent that the Company does not elect to settle tax withholding and
remittance obligations of the undersigned (or the employer of the undersigned)
in connection with the vesting of restricted stock or restricted stock units
held by the undersigned by withholding Shares, then the undersigned may transfer
up to that number of Shares underlying the restricted stock or restricted stock
units outstanding as of the date of the final Offering Memorandum relating to
the Securities and held by the undersigned that are vested and/or settled for
purposes of satisfying any income, employment, local, or social tax withholding
and remittance obligations of the undersigned or the Company as a result of such
vesting and/or settlement, provided that any filing under Section 16 of the
Exchange Act required in connection therewith indicates that such transfer is to
satisfy tax withholding obligations in connection with such exercise or vesting
and/or settlement, (vii) to the Company, (viii) pursuant to a bona fide
third-party tender offer, merger, consolidation or other similar transaction
made to all holders of the Company’s capital stock involving a change of control
of the Company, provided that in the event that such tender offer, merger,
consolidation or other such transaction is not completed, the Undersigned’s
Shares shall remain subject to the provisions of this Lock-Up Agreement or
(ix) with the prior written consent of Goldman, Sachs & Co. on behalf of the
Purchasers. For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. Notwithstanding the restrictions set forth in this Lock-Up Agreement,
the undersigned may, at any time after the date hereof, enter into a 10b5-1
Trading Plan relating to the sale or transfer of the Undersigned’s Shares,
provided that such 10b5-1 Trading Plan does not provide for the sale or transfer
of the Undersigned’s Shares during the Lock-Up Period and no public announcement
or filing under the Exchange Act regarding the establishment of such 10b5-1
Trading Plan shall be required of or voluntarily made by or on behalf of the
undersigned or the Company. The undersigned now has, and, except as contemplated
by clause (i) through (ix) above, for the duration of this Lock-Up Agreement
will have, good and marketable title to the Undersigned’s Shares, free and clear
of all liens, encumbrances, and claims whatsoever. The undersigned also agrees
and consents to the entry of stop transfer instructions with the Company’s
transfer agent and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.

This Lock-Up Agreement shall automatically terminate and its provisions shall be
of no further force and effect upon the earliest to occur, if any, of: (a) if
the Purchase Agreement has been executed and is subsequently terminated, the
date of such termination, (b) if the Purchase Agreement has not been executed,
written notice by the Company to the Purchaser that the Company no longer
intends to proceed with the offering of Securities or (c) May 31, 2017 if the
Purchase Agreement has not been executed by such date.

The undersigned understands that the Company and the Purchasers are relying upon
this Lock-Up Agreement in proceeding toward consummation of the offering. The
undersigned further understands that this Lock-Up Agreement is irrevocable and
shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns.

 

A-2



--------------------------------------------------------------------------------

Very truly yours,

 

Exact Name of Shareholder

 

Authorized Signature

 

Title

[Signature Page to Lockup Agreement]

 

A-3



--------------------------------------------------------------------------------

ANNEX I

Form of WSGR Opinion

Separately Circulated



--------------------------------------------------------------------------------

ANNEX II

Form of WSGR Negative Assurance Letter

Separately Circulated

 

A-2